ORDER

PER CURIAM.
Defendant Pettis appeals his conviction by a jury of second degree murder in violation of § 565.021(1) RSMo 1986 and armed- criminal action in violation of § 571.015 RSMo 1986 on which he was sentenced as a prior and persistent offender to consecutive terms of life and ten years imprisonment. Pettis also appeals from an order denying on the merits his Rule 29.15 motion asserting ineffective assistance of counsel.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).